                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ROBERT SPARKS,                                            )
                                                              )
                    Plaintiff,                                )
                                                              )
    vs.                                                       )             Case No. 19-cv-350-NJR
                                                              )
                                                              )
    JOHN BALDWIN,                                             )
    MELVIN HINTON,                                            )
    JEFF DENNISON,                                            )
    and NIKOLE JUSTICE,                                       )
                                                              )
                  Defendants.                                 )

                                    MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Robert Sparks, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently incarcerated at Shawnee Correctional Center (“Shawnee”), brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983. 1                   In the Complaint, Plaintiff alleges

Defendants failed to provide him with mental health treatment. He asserts claims against the defendants

under the Eighth Amendment. Plaintiff seeks declaratory judgment, monetary damages, and injunctive

relief. He also seeks to enforce the settlement agreement that was adopted in Rasho v. Walker, Case

No. 07-cv-1298-MMM (C.D. Ill) (“Rasho”) (pertaining to mental health treatment for inmates in IDOC

custody who are “seriously mentally ill”).

          The Complaint was originally filed by both Robert Sparks and Ashton Daniel. (Doc. 1). As it

was not clear that Ashton Daniel signed the Complaint, the Court directed Daniel to submit a signed




1
  Although Plaintiff labels his Complaint as one under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671–
2680, that Act provides jurisdiction for suits against the United States regarding torts committed by federal officials, not
state officials. Thus, to the extent Plaintiff seeks to raise a claim under the FTCA, those claims are DISMISSED with
prejudice. Plaintiff’s claims are properly analyzed under Section 1983.

                                                             1
Complaint and indicate his desire to either proceed as a plaintiff in this case or pursue his claims

individually in a separate lawsuit. (Doc. 4). Daniel responded to the Court Order on April 10, 2019,

indicating his intention to pursue his claims in a separate lawsuit. (Doc. 8). The Court directed Plaintiff

to file his signed Complaint (Doc. 10) and he filed his own, separate Complaint on May 1, 2019 in the

case Daniel v. Baldwin, Case No. 19-cv-466-NJR. As Daniel no longer wishes to proceed in this

lawsuit and has filed his own Complaint, the Court DISMISSES without prejudice Daniel as a

Plaintiff in this case. Only the claims submitted by Sparks will be considered in this case.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                             The Complaint

        In his Complaint (Doc. 1), Plaintiff makes the following allegations: Plaintiff challenges the

adequacy of mental health services provided at IDOC and alleges that John Baldwin and Melvin Hinton

are in violation of the settlement agreement in Rasho, of which Ashton Daniel was a class member.

(Doc. 1, pp. 9, 11). It is not clear from the Complaint whether or not Plaintiff was also a class member

in Rasho. When Ashton Daniel arrived at Shawnee, he was denied mental health treatment and was

informed that he was not in their records as a patient. (Id.). Daniel asked for mental health treatment

on numerous occasions while at Shawnee but was denied services. (Id.). Daniel’s records show that he

is in need of treatment. (Id. at p. 2).

                                          Preliminary Dismissals

        Plaintiff repeatedly asserts that the mental health services at IDOC violate the settlement

agreement in Rasho. (Doc. 1, pp, 9-11). He asserts that John Baldwin and Dr. Melvin Hinton are

noncompliant with that agreement. (Id. at p. 9). In connection with these claims, Plaintiff asks the Court
                                                    2
to issue a preliminary and permanent injunction ordering the defendants to comply with the Rasho

settlement agreement. (Doc. 1, pp. 12-13). Rasho is a class action lawsuit that was filed in the United

States District Court for the Central District of Illinois by a group of mentally ill offenders who were

denied adequate mental health treatment and subjected to extended periods of segregation that

exacerbated their mental health problems.

        On May 23, 2016, the Rasho court adopted a settlement agreement, (Doc. 696, 710 in Rasho),

which contains provisions to ensure that seriously mentally ill prisoners receive mental health

treatment while confined in segregation and that mental health staff evaluate such prisoners and may

make recommendations that their segregation terms be shortened. The only relief sought in Rasho was

injunctive relief. The court in Rasho has noted that an inmate who wishes to seek damages arising from

deliberate indifference to a mental health condition must do so in an individual action. (Text Orders,

dated 5/18/2016, 9/16/2016, 9/26/2016, Rasho). But claims pertaining to enforcement of the settlement

agreement should be brought in the Central District of Illinois, where that case was litigated. See Rasho

v. Walker, Case No. 07-1298, 2018 WL 2392847, *6 (C.D. Ill., May 25, 2018) (stating that the

“Settlement Agreement allows for the Plaintiffs to seek relief from this Court if there is a dispute as to

whether or not the Defendants are in substantial compliance.”).

        In this case, Plaintiff may pursue claims stemming from deliberate indifference to his mental

health. Plaintiff may not, however, pursue claims pertaining to enforcement of the Rasho settlement

agreement. Those claims must be brought, if at all, in the Central District of Illinois. Accordingly,

Plaintiff’s claims pertaining to enforcement of the Rasho settlement agreement are DISMISSED

without prejudice, and his request for a preliminary and permanent injunction pertaining to the same

is DENIED without prejudice. Because there are no further claims brought against Director Baldwin

or Dr. Hinton, these defendants shall be DISMISSED without prejudice from the action.




                                                    3
                                                  Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se

action into a single count:

        Count 1:          Defendants were deliberately indifferent in treating Plaintiff’s
                          mental health in violation of the Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any other claim that is mentioned in the Complaint but

not addressed in this Order should be considered dismissed without prejudice as inadequately

pled under the Twombly pleading standard. 2

        Plaintiff Sparks fails to state a claim for deliberate indifference in the treatment of his mental

health. Although he includes factual allegations related to the treatment of Ashton Daniel, he does not

include any allegations regarding his own care. He alleges that he had a right to proper mental health

treatment provided by Defendant Nikole Justice and that he is suffering from personal injuries

pertaining to mental health issues, but he fails to include any allegations regarding his own treatment,

or lack thereof. (Doc. 1, p. 2). He alleges that he filed a grievance regarding his treatment at

Pinckneyville Correctional Center (“Pinckneyville”) but fails to include any factual allegations related

to his care there. He has no allegations as to Jeff Dennison’s role in the alleged constitutional violations.

        A successful Complaint generally alleges “the who, what, when, where, and how…”                      See

DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff’s Complaint fails to provide the

Court with enough information “to state a claim to relief that is plausible on its face” and the Court is

not obligated to craft a claim on Plaintiff’s behalf. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). Thus, if Plaintiff wants to pursue his claim for deliberate indifference in the treatment of his

mental health, he must file an amended complaint setting forth factual allegations relevant to his



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                       4
treatment, as opposed to Ashton Daniel’s treatment. The amended complaint should identify who

violated Plaintiff’s constitutional rights by name, if known, include a description of how Plaintiff’s

rights were violated, and when that violation took place. If Plaintiff does not know the names of these

individuals, he can refer to them by Doe designation (e.g., John Doe 1 (correctional officer working

the noon shift)). Additionally, any individual Plaintiff intends to sue should be identified as a defendant

in the case caption and should be referenced in the body of the amended complaint.

                                               Disposition

        Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice for failure to state a

claim upon which relief may be granted. Ashton Daniel’s claims are also DISMISSED without

prejudice as he has filed his own case related to his mental health treatment and no longer wishes to

remain a party in this case. (See Doc. 8).

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before June 28, 2019.

Should Plaintiff fail to file his First Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. Fed. R. App. P. 41(b). See

generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th

Cir. 1994); 28 U.S.C. § 1915(e)(2).

        An amended complaint supersedes and replaces the original complaint, rendering the original

complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).

The Court will not accept piecemeal amendments to the original Complaint. Thus, the First Amended

Complaint must stand on its own, without reference to any previous pleading, and Plaintiff must re-

file any exhibits he wishes the Court to consider along with the First Amended Complaint. The First

Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of
                                                    5
whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this Order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See Fed. R. Civ.

P. 41(b).

        IT IS SO ORDERED.

        DATED: 5/31/2019

                                                        ___________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




                                                   6
